                                                                           1
         Case 1:16-cr-00597-CCB Document 516 Filed 12/13/18 Page 1 of 17

1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
2                            NORTHERN DIVISION

3    UNITED STATES OF AMERICA,   )
          Plaintiff,             )
4                                )
          vs.                    ) CRIMINAL CASE NO. CCB-16-597
5                                )
     MONTANA BARRONETTE, et al., )
6         Defendants.            )
     ____________________________)
7

8                        Wednesday, October 3, 2018
                              Courtroom 1A
9                          Baltimore, Maryland

10          BEFORE:    THE HONORABLE CATHERINE C. BLAKE, JUDGE
                      (AND A JURY)
11
                                   VOLUME VII
12
                  EXCERPT - TESTIMONY OF JOSEPH DEMBOWSKI
13
     For the Plaintiff:
14
     Daniel Gardner, Esquire
15   Christopher Romano, Esquire
     Assistant United States Attorneys
16
             -and-
17
     John Hanley, Esquire
18   Trial Attorney, U.S. Department of Justice
     Organized Crime & Gang Section
19
     For the Defendant Montana Barronette:
20
     Alan Bussard, Esquire
21   Michael Lawlor, Esquire
     _______________________________________________________________
22
                                 Reported by:
23
                        Douglas J. Zweizig, RDR, CRR
24                     Federal Official Court Reporter
                      101 W. Lombard Street, 4th Floor
25                       Baltimore, Maryland 21201

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                           2
         Case 1:16-cr-00597-CCB Document 516 Filed 12/13/18 Page 2 of 17

1    For the Defendant Terrell Sivells:

2    Joseph Balter, Esquire

3
     For the Defendant John Harrison:
4
     Jenifer Wicks, Esquire
5    Gary Proctor, Esquire

6
     For the Defendant Timothy Floyd:
7
     Harry Trainor, Esquire
8

9    For the Defendant Dennis Pulley:

10   Charles Burnham, Esquire

11
     For the Defendant Linton Broughton:
12
     Alfred Guillaume, Esquire
13

14   For the Defendant Brandon Wilson:

15   Christopher Nieto, Esquire

16
     For the Defendant Taurus Tillman:
17
     Richard Bardos, Esquire
18

19   Also Present:

20   TFO/Detective Mark Neptune, Baltimore Police Department
     Krystal Panas, Defense Paralegal
21

22

23

24

25

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                              3
          Case 1:16-cr-00597-CCB
                         DEMBOWSKIDocument
                                   - DIRECT516ONFiled
                                                  VOIR12/13/18
                                                         DIRE Page 3 of 17

1                            P R O C E E D I N G S

2         (2:23 p.m.)

3         (Excerpted as follows:

4              THE COURT:    Does the Government have another witness?

5              MR. GARDNER:     Yes, Your Honor.     The Government calls

6    Joseph Dembowski.

7              THE CLERK:    Please raise your right hand.

8             JOSEPH DEMBOWSKI, GOVERNMENT'S WITNESS, SWORN.

9              THE CLERK:    Please be seated.      Please speak directly

10   into the microphone.      You may pull it to you.      State and spell

11   your full name for the record, please.

12             THE WITNESS:     My name's Joseph Dembowski, J-O-S-E-P-H,

13   D-E-M-B-O-W-S-K-I.

14             THE CLERK:    Thank you.

15                   DIRECT EXAMINATION ON VOIR DIRE

16   BY MR. GARDNER:

17   Q.   Good afternoon, sir.

18   A.   Good afternoon, sir.

19   Q.   What is your current occupation?

20   A.   I'm a forensic chemist with the Drug Enforcement

21   Administration.

22   Q.   How long have you been with the Drug Enforcement

23   Administration?

24   A.   It will be 21 years this December.

25   Q.   Have you been a forensic chemist that entire time?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                             4
          Case 1:16-cr-00597-CCB
                         DEMBOWSKIDocument
                                   - DIRECT516ONFiled
                                                  VOIR12/13/18
                                                         DIRE Page 4 of 17

1    A.   Yes, that's correct.

2    Q.   Have you worked anywhere else as a forensic chemist or in

3    forensic chemistry prior to DEA?

4    A.   No.    I was an analytical chemist for an environmental

5    company for ten years prior to going to the DEA.

6    Q.   Okay.    Can you describe a little bit about what your

7    day-to-day duties are like as a forensic chemist with the DEA.

8    A.   We analyze various exhibits that are brought to us from

9    different law enforcement agencies to determine their contents

10   as far as the quality, the purity, and we submit reports based

11   on our findings for each exhibit.

12   Q.   Can you describe your educational background.

13   A.   I have a Bachelor's of Science degree in chemistry from

14   West Virginia University.

15   Q.   When you first joined the DEA, did you receive any type of

16   either on-the-job training or training before you started

17   working as a forensic chemist?

18   A.   Yes.    We go through about an eight-week training period

19   where we're shown various methods, instrumentation, procedures

20   to analyze for controlled and non-controlled substances.

21        We spend about a week per drug.         Like a week analyzing

22   cocaine, heroin, you know, so forth and so on.

23   Q.   Since that time, have you continued to receive training or

24   continuing education as a forensic chemist?

25   A.   Yes.    We go on training courses to keep up with changes in

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                             5
          Case 1:16-cr-00597-CCB
                         DEMBOWSKIDocument
                                   - DIRECT516ONFiled
                                                  VOIR12/13/18
                                                         DIRE Page 5 of 17

1    instrumentation, software, and also in-house training on

2    general topics in the forensic community.

3    Q.   Do you perform proficiency testing?

4    A.   Yes.    It's about quarterly, we perform proficiency

5    samples.

6    Q.   And what does that mean?

7    A.   It's an unknown sample where we don't know the drug purity

8    and we have to test it and pass those, you know, results to,

9    you know, be fully proficient in that.

10   Q.   During the course of your professional experience, have

11   you had occasion to chemically analyze substances to determine

12   whether those -- the substance is or contains a controlled

13   substance?

14   A.   Yes, I have.

15   Q.   About how many times?

16   A.   About 85 times.

17   Q.   You've conducted a test 85 times?

18   A.   No, I'm sorry.     Appeared in court.      But for the test of

19   it, the exhibits, over 6100.       Yeah, over 6100.

20   Q.   Okay.    Over 6100.

21        All right.     Have you ever testified as an expert before?

22   A.   Yes, I have.

23   Q.   Okay.    How many times?

24   A.   Approximately 85 times.

25   Q.   And was that in federal, state court?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                                6
          Case 1:16-cr-00597-CCBDEMBOWSKI
                                  Document -
                                           516DIRECT
                                                Filed 12/13/18 Page 6 of 17

1    A.   Federal and state district courts in Maryland, Virginia,

2    West Virginia, Louisiana, Washington, D.C., and also

3    Superior Court in Washington, D.C.

4    Q.   Okay.    Have you ever been offered as an expert but not

5    accepted as an expert by the Court?

6    A.   No.

7               MR. GARDNER:    Your Honor, at this time, unless counsel

8    has any voir dire or objections, the Government would ask that

9    the witness be declared an expert in the field of drug

10   chemistry and the analysis of controlled substances.

11              THE COURT:    Any questions or objections?

12        (No response.)

13              THE COURT:    All right.    No.

14              All right.    The witness will be found qualified on the

15   basis of his education, training, and experience to give us

16   opinion testimony in the field of forensic chemistry,

17   particularly the analysis of suspected controlled, dangerous

18   substances.

19              MR. GARDNER:    Your Honor, I'm going to show the

20   witness what's been marked as Government's Exhibit CB6.             This

21   is from the August 11th, 2016, controlled buy that we heard

22   about.

23                              DIRECT EXAMINATION

24   BY MR. GARDNER:

25   Q.   Sir, can you take a look at that and tell me if you

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                              7
          Case 1:16-cr-00597-CCBDEMBOWSKI
                                  Document -
                                           516DIRECT
                                                Filed 12/13/18 Page 7 of 17

1    recognize that.

2    A.   Yes, I recognize it.

3    Q.   And what is it?

4    A.   It is a heat-sealed evidence envelope that I opened on

5    December 12th and resealed on December 13th of 2016.

6    Q.   How can you tell?

7    A.   The outer packaging and the inner packaging has my

8    initials or handwriting and signature on the sticker, on the

9    bottom of the heat seal.

10   Q.   At some point after you received that item, did you

11   conduct testing on that item?

12   A.   Yes, I did.

13   Q.   And what sort of tests did you conduct on that item?

14   A.   I did a Marquis color test, a gas chromatography-mass

15   spectroscopy test, and also a gas chromatography quantitative

16   test.

17   Q.   What's the point of the color test?

18   A.   It's a presumptive test.        In this case heroin turns a

19   purple color.    And for the 25 individual tablets or capsules I

20   analyzed, they all turned purple, which gave me an idea that

21   this is heroin.

22   Q.   At some point you mentioned that you conducted several

23   tests.   Are one of those tests a confirmatory test?

24   A.   Yes; the gas chromatography and mass spectroscopy.

25   Q.   Okay.    What was the result of your testing?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                                 8
          Case 1:16-cr-00597-CCBDEMBOWSKI
                                  Document -
                                           516DIRECT
                                                Filed 12/13/18 Page 8 of 17

1    A.   This substance contains heroin.

2    Q.   Now, is it -- can you describe the item there?            Is it just

3    one bag of the substance or is it broken down?

4    A.   When I first opened it, it's 100 full capsules of a

5    powdery -- white powdery -- off-white powdery substance.

6    Q.   Okay.    And did you test each one of those individual

7    units?

8    A.   No.   I sampled 25 of the 100.

9    Q.   Okay.    Why only 25?

10   A.   That's the sampling plan we follow.          It's sometimes

11   impractical to analyze every capsule or bag that we get based

12   on a number we receive, so we follow the sampling plan for in

13   this case a hundred tablets.        I was required to do 25 tablets

14   or capsules, excuse me.

15   Q.   Okay.    And of those 25 you tested, they all contained

16   heroin?

17   A.   Yes, they all contained heroin.

18   Q.   Okay.    Did the substance contain anything except heroin?

19   A.   It also contained caffeine in each one of them.

20   Q.   Did you attempt to weigh the substance or determine what

21   the weight is of that item, that exhibit?

22   A.   Yes, I did.

23   Q.   And what did you do?       How did you make that determination?

24   A.   I weighed all -- each 100 together to get a gross weight

25   of the full capsules.      And then I weighed nine empty capsules

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                              9
          Case 1:16-cr-00597-CCBDEMBOWSKI
                                  Document -
                                           516DIRECT
                                                Filed 12/13/18 Page 9 of 17

1    to get an average of those nine, which I extrapolated over to

2    times a hundred to get a weight of what 100 capsules empty

3    would weigh, and I had subtracted that from the gross weight of

4    everything full.

5    Q.   And what did you determine the overall weight was of the

6    substances contained in the capsules?

7    A.   I believe it was 24.6, if I remember from my report.

8    Q.   Well, I probably should have shown you your report.

9              MR. GARDNER:     Your Honor, I'd like to show the witness

10   Government's Exhibit R17.

11             THE COURT:     Sure.

12   BY MR. GARDNER:

13   Q.   Sir, can you take a look at that and tell me if you

14   recognize that.

15   A.   Yes, I recognize it.        It has my name at the bottom of the

16   page.   And the case number and LIMS number match the

17   heat-sealed evidence envelope.

18   Q.   The case number on your report matches the case number on

19   the exhibit?

20   A.   Yes; and also the LIMS number, which is our laboratory

21   number, and the exhibit number, 1B80.

22   Q.   Now that you have your report, can you confirm that it was

23   approximately 24.6 grams?

24   A.   Yes, it was 24.6 grams.

25   Q.   Of heroin?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                                10
          Case 1:16-cr-00597-CCBDEMBOWSKI
                                 Document 516 Filed 12/13/18 Page 10 of 17
                                          - DIRECT

1    A.    Of heroin, yes.

2    Q.    Okay.    I'll retrieve that.

3               MR. GARDNER:    I'm just putting the report here.        This

4    is R17 on the document camera.

5               THE COURT:    All right.

6               MR. GARDNER:    And I'm focusing down.

7    BY MR. GARDNER:

8    Q.    So you said the exhibit contained heroin and caffeine?

9    A.    Yes.    Correct.

10   Q.    During the -- your experience as a forensic chemist, have

11   you seen caffeine mixed with other drugs?

12   A.    Yes, I've seen it mixed with other drugs.

13   Q.    Okay.    Have you ever seen it mixed with heroin before?

14   A.    I have.    I can't remember the number of times, but I have

15   seen it with heroin and cocaine, yeah.

16   Q.    And then you said that the net weight, so the actual

17   weight of the substance is about 24.6 grams?

18   A.    Yes, the weight of the powder itself.         No weight of the

19   capsule.

20              MR. GARDNER:    Okay.   Can I have one moment,

21   Your Honor?

22              That's all the questions I have, Your Honor.

23              THE COURT:    All right.    Thank you.

24              Mr. Bardos.

25              MR. BARDOS:    Mr. Gardner, can you leave that exhibit

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                              11
          Case 1:16-cr-00597-CCB DEMBOWSKI
                                  Document 516 Filed 12/13/18 Page 11 of 17
                                            - CROSS

1    up, please.

2               MR. GARDNER:    Yes, sir.

3                                CROSS-EXAMINATION

4    BY MR. BARDOS:

5    Q.    Good afternoon.     Just a couple of math questions.

6    A.    Good afternoon, sir.

7    Q.    All right.    So the gross weight was 68.5 --

8    A.    Yes.

9    Q.    -- right?

10         That's the capsules and whatever was in the capsules?

11   A.    Yes; and also including this heat-sealed evidence envelope

12   (indicating).

13   Q.    Okay.

14   A.    The gross weight of the whole thing.

15   Q.    So the entire thing weighed 68 point -- 65.8 grams?

16   A.    Yes, that's correct.

17   Q.    And you said you determined how much an empty capsule

18   would weigh?

19   A.    Yes.

20   Q.    How much does an empty capsule weigh?

21   A.    I don't have my handwritten notes.         It may be with the

22   report that was submitted.

23   Q.    It's not in here?

24   A.    No, it's not on the report form itself.

25   Q.    Okay.   So you have a net weight of 24.6 (indicating)?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                               12
          Case 1:16-cr-00597-CCB DEMBOWSKI
                                  Document 516 Filed 12/13/18 Page 12 of 17
                                            - CROSS

1    A.    Yes.

2    Q.    And you would subtract that from the gross weight, and

3    that would give you the weight of the packaging and the

4    capsules?

5    A.    That's correct.

6    Q.    But you don't know how much capsule weighs?

7    A.    I have -- I've weighed it out, but I don't have the exact

8    number with me right now.

9    Q.    Is it fair to say, in your experience, that in capsules

10   like that, there's approximately .1 gram of material?

11   A.    The capsule that I weighed empty was just the plastic

12   part, yes.

13   Q.    Yes.

14         But you've examined a lot of heroin capsules in your day;

15   right?

16   A.    I've examined them, yes.       I can't give you an exact

17   number.

18   Q.    Is it fair to say that in a capsule, a heroin capsule like

19   that, there's usually about .1 gram of the white powder?

20   A.    It could vary.     Whatever was put in there.       They could be

21   half full or completely full.

22   Q.    I'm sorry, they could be?

23   A.    They could be half full or completely full.

24   Q.    Okay.   And you don't remember one way or the other what

25   the range is?

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                              13
          Case 1:16-cr-00597-CCB DEMBOWSKI
                                  Document 516 Filed 12/13/18 Page 13 of 17
                                            - CROSS

1    A.    Like I said, I have the weights written down in my -- the

2    full laboratory report.

3               MR. BARDOS:    Okay.    All right.    Thank you.

4               THE COURT:    Anyone else?

5          (No response.)

6               THE COURT:    Any redirect?

7               MR. GARDNER:    No, Your Honor.

8               THE COURT:    Thank you very much, sir.

9               THE WITNESS:    Thank you, Your Honor.

10              THE COURT:    You're excused.

11         (Witness excused.)

12         (End of excerpt.)

13         (2:34 p.m.)

14                       INDEX - GOVERNMENT'S EVIDENCE

15   WITNESS                       DR            CR          RDR      RCR

16   JOSEPH DEMBOWSKI              3             --           --       --
     (Voir Dire)
17   JOSEPH DEMBOWSKI              6             11           --       --

18         I, Douglas J. Zweizig, RDR, CRR, do hereby certify that

19   the foregoing is a correct transcript from the stenographic

20   record of proceedings in the above-entitled matter.

21
                                        /s/
22
                         Douglas J. Zweizig, RDR, CRR
23                       Registered Diplomate Reporter
                         Certified Realtime Reporter
24                      Federal Official Court Reporter
                            DATE: December 13, 2018
25

     Douglas J. Zweizig, RDR, CRR - Federal Official Court Reporter
                                                                                               14
                                 analyze [4] 4/8 4/20 5/11 8/11 Charles [1] 2/10
-                                analyzed [1] 7/20               Charles Burnham [1] 2/10
            Case 1:16-cr-00597-CCB
-and [1] 1/16
                                       Document 516 Filed 12/13/18
                                 analyzing [1] 4/21
                                                                       Page 14 of 17
                                                                 chemically [1] 5/11
                                 another [1] 3/4                 chemist [8] 3/20 3/25 4/2 4/4
.                                any [4] 4/15 6/8 6/11 13/6       4/7 4/17 4/24 10/10
.1 [2] 12/10 12/19               Anyone [1] 13/4                 chemistry [4] 4/3 4/13 6/10
.1 gram [2] 12/10 12/19          anything [1] 8/18                6/16
/                                anywhere [1]  4/2               Christopher [2] 1/15 2/15
                                 Appeared [1] 5/18               Christopher Nieto [1] 2/15
/s [1] 13/21                     approximately [3] 5/24 9/23     Christopher Romano [1] 1/15
1                                 12/10                          chromatography [3] 7/14 7/15
                                 are [3] 4/7 4/8 7/23             7/24
100 [4] 8/4 8/8 8/24 9/2         as [12] 3/3 4/2 4/7 4/10 4/10   cocaine [2] 4/22 10/15
101 [1] 1/24                      4/17 4/24 5/21 6/4 6/5 6/20    color [3] 7/14 7/17 7/19
11 [1] 13/17                      10/10                          color test [1] 7/17
11th [1] 6/21                    ask [1] 6/8                     community [1] 5/2
12th [1] 7/5                     Assistant [1] 1/15              company [1] 4/5
13 [1] 13/24                     attempt [1] 8/20                completely [2] 12/21 12/23
13th [1] 7/5                     Attorney [1] 1/18               conduct [2] 7/11 7/13
1A [1] 1/8                       Attorneys [1] 1/15              conducted [2] 5/17 7/22
1B80 [1] 9/21                    August [1] 6/21                 confirm [1] 9/22
2                                August 11th [1] 6/21            confirmatory [1] 7/23
                                 average [1] 9/1                 contain [1] 8/18
2016 [2] 6/21 7/5                                                contained [5] 8/15 8/17 8/19
2018 [2] 1/8 13/24               B                                9/6 10/8
21 [1] 3/24                      Bachelor's [1] 4/13             contains [2] 5/12 8/1
21201 [1] 1/25                   background [1] 4/12             contents [1] 4/9
24.6 [2] 9/7 11/25               bag [2] 8/3 8/11                continued [1] 4/23
24.6 grams [3] 9/23 9/24 10/17 Balter [1] 2/2                    continuing [1] 4/24
25 [5] 7/19 8/8 8/9 8/13 8/15    Baltimore [3] 1/9 1/25 2/20     controlled [6] 4/20 4/20 5/12
2:23 p.m [1] 3/2                 Bardos [2] 2/17 10/24            6/10 6/17 6/21
2:34 p.m [1] 13/13               BARRONETTE [2] 1/5 1/19         controlled buy [1] 6/21
4                                based [2] 4/10 8/11             correct [5] 4/1 10/9 11/16 12/5
                                 basis [1] 6/15                   13/19
4th [1] 1/24                     be [9] 3/9 3/24 5/9 6/9 6/14    could [4] 12/20 12/20 12/22
5                                 11/21 12/20 12/22 12/23         12/23
                                 been [4] 3/22 3/25 6/4 6/20     counsel [1] 6/7
597 [1] 1/4                      before [4] 1/10 4/16 5/21 10/13 couple [1] 11/5
6                                believe [1] 9/7                 course [1] 5/10
                                 bit [1] 4/6                     courses [1] 4/25
6100 [3] 5/19 5/19 5/20          BLAKE [1] 1/10                  court [7] 1/1 1/24 5/18 5/25
65.8 grams [1] 11/15             bottom [2] 7/9 9/15              6/3 6/5 13/24
68 [1] 11/15                     Brandon [1] 2/14                Courtroom [1] 1/8
68.5 [1] 11/7                    Brandon Wilson [1] 2/14         courts [1] 6/1
8                                broken [1] 8/3                  CR [1] 13/15
                                 brought [1] 4/8                 Crime [1] 1/18
85 [3] 5/16 5/17 5/24            Broughton [1] 2/11              CRIMINAL [1] 1/4
A                                Burnham [1] 2/10                CROSS [1] 11/3
                                 Bussard [1] 1/20                CROSS-EXAMINATION [1] 11/3
about [9] 4/6 4/18 4/21 5/4
                                 buy [1] 6/21                    CRR [3] 1/23 13/18 13/22
 5/15 5/16 6/22 10/17 12/19
                                                                 current [1] 3/19
above [1] 13/20                  C
above-entitled [1] 13/20         caffeine [3] 8/19 10/8 10/11    D
accepted [1] 6/5                 calls [1] 3/5                   D-E-M-B-O-W-S-K-I [1] 3/13
actual [1] 10/16                 camera [1] 10/4                 D.C [2] 6/2 6/3
Administration [2] 3/21 3/23     can [9] 4/6 4/12 6/25 7/6 8/2   dangerous [1] 6/17
after [1] 7/10                    9/13 9/22 10/20 10/25          Daniel [1] 1/14
afternoon [4] 3/17 3/18 11/5     can't [2] 10/14 12/16           Daniel Gardner [1] 1/14
 11/6                            capsule [8] 8/11 10/19 11/17    DATE [1] 13/24
agencies [1] 4/9                  11/20 12/6 12/11 12/18 12/18   day [3] 4/7 4/7 12/14
al [1] 1/5                       capsules [12] 7/19 8/4 8/14     day-to-day [1] 4/7
Alan [1] 1/20                     8/25 8/25 9/2 9/6 11/10 11/10  DEA [4] 4/3 4/5 4/7 4/15
Alan Bussard [1] 1/20             12/4 12/9 12/14                December [4] 3/24 7/5 7/5 13/24
Alfred [1] 2/12                  case [6] 1/4 7/18 8/13 9/16     December 12th [1] 7/5
Alfred Guillaume [1] 2/12         9/18 9/18                      December 13th [1] 7/5
all [12] 5/21 6/13 6/14 7/20     CATHERINE [1] 1/10              declared [1] 6/9
 8/15 8/17 8/24 10/5 10/22 10/23 CB6 [1] 6/20
                                                                 Defendant [8] 1/19 2/1 2/3 2/6
 11/7 13/3                       CCB [1] 1/4                      2/9 2/11 2/14 2/16
also [7] 2/19 5/1 6/2 7/15 8/19 CCB-16-597 [1] 1/4
                                                                 Defendants [1] 1/6
 9/20 11/11                      Certified [1] 13/23             Defense [1] 2/20
AMERICA [1] 1/3                  certify [1] 13/18               degree [1] 4/13
analysis [2] 6/10 6/17           changes [1] 4/25                DEMBOWSKI [6] 1/12 3/6 3/8 3/12
analytical [1] 4/4
                                                                                              15
                                 12/9                           heat [4] 7/4 7/9 9/17 11/11
D                               expert [4] 5/21 6/4 6/5 6/9     heat seal [1] 7/9
            Case 1:16-cr-00597-CCB
DEMBOWSKI... [2] 13/16 13/17
                                      Document 516 Filed 12/13/18
                                extrapolated [1] 9/1
                                                                      Page 15 of 17
                                                                heat-sealed [3] 7/4 9/17 11/11
Dennis [1] 2/9                                                  here [2] 10/3 11/23
Dennis Pulley [1] 2/9           F                               hereby [1] 13/18
Department [2] 1/18 2/20        fair [2] 12/9 12/18             heroin [14]
describe [3] 4/6 4/12 8/2       far [1] 4/10                    his [1] 6/15
Detective [1] 2/20              federal [4] 1/24 5/25 6/1 13/24 Honor [8] 3/5 6/7 6/19 9/9
determination [1] 8/23          field [2] 6/9 6/16               10/21 10/22 13/7 13/9
determine [4] 4/9 5/11 8/20 9/5 findings [1] 4/11               HONORABLE [1] 1/10
determined [1] 11/17            first [2] 4/15 8/4              house [1] 5/1
did [12] 4/15 7/10 7/12 7/13    Floor [1] 1/24                  how [8] 3/22 5/15 5/23 7/6 8/23
 7/14 8/6 8/18 8/20 8/22 8/23   Floyd [1] 2/6                    11/17 11/20 12/6
 8/23 9/5                       focusing [1] 10/6               hundred [2] 8/13 9/2
different [1] 4/9               follow [2] 8/10 8/12
Diplomate [1] 13/23             follows [1] 3/3                 I
dire [3] 3/15 6/8 13/16         foregoing [1] 13/19             I'd [1] 9/9
DIRECT [2] 3/15 6/23            forensic [10] 3/20 3/25 4/2 4/3 I'll [1] 10/2
directly [1] 3/9                 4/7 4/17 4/24 5/2 6/16 10/10   I'm [6] 3/20 5/18 6/19 10/3
district [3] 1/1 1/1 6/1        forensic chemist [5] 3/20 3/25   10/6 12/22
district courts [1] 6/1          4/2 4/7 10/10                  I've [3] 10/12 12/7 12/16
DIVISION [1] 1/2                forensic chemistry [1] 4/3      idea [1] 7/20
do [4] 5/3 8/13 8/23 13/18      form [1] 11/24                  impractical [1] 8/11
document [1] 10/4               forth [1] 4/22                  in-house [1] 5/1
does [3] 3/4 5/6 11/20          found [1] 6/14                  including [1] 11/11
don't [5] 5/7 11/21 12/6 12/7   full [9] 3/11 8/4 8/25 9/4      INDEX [1] 13/14
 12/24                           12/21 12/21 12/23 12/23 13/2   indicating [2] 11/12 11/25
Douglas [3] 1/23 13/18 13/22    fully [1] 5/9                   individual [2] 7/19 8/6
down [3] 8/3 10/6 13/1                                          initials [1] 7/8
DR [1] 13/15
                                G                               inner [1] 7/7
drug [5] 3/20 3/22 4/21 5/7 6/9 Gang [1] 1/18                   instrumentation [2] 4/19 5/1
drugs [2] 10/11 10/12           Gardner [2] 1/14 10/25          is [17]
During [2] 5/10 10/10           Gary [1] 2/5                    it [25]
duties [1] 4/7                  Gary Proctor [1] 2/5            it's [7] 5/4 5/7 7/18 8/4 8/10
                                gas [3] 7/14 7/15 7/24           11/23 11/24
E                               gas chromatography [2] 7/15     item [5] 7/10 7/11 7/13 8/2
each [4] 4/11 8/6 8/19 8/24      7/24                            8/21
education [2] 4/24 6/15         gas chromatography-mass [1]     itself [2] 10/18 11/24
educational [1] 4/12             7/14
eight [1] 4/18                  gave [1] 7/20                   J
eight-week [1] 4/18             general [1] 5/2                 J-O-S-E-P-H [1] 3/12
either [1] 4/16                 get [4] 8/11 8/24 9/1 9/2       Jenifer [1] 2/4
else [2] 4/2 13/4               give [3] 6/15 12/3 12/16        Jenifer Wicks [1] 2/4
empty [5] 8/25 9/2 11/17 11/20 go [2] 4/18 4/25                 job [1] 4/16
 12/11                          going [2] 4/5 6/19              John [2] 1/17 2/3
End [1] 13/12                   Good [4] 3/17 3/18 11/5 11/6    John Hanley [1] 1/17
enforcement [3] 3/20 3/22 4/9   Government [3] 3/4 3/5 6/8      John Harrison [1] 2/3
entire [2] 3/25 11/15           GOVERNMENT'S [4] 3/8 6/20 9/10 joined [1] 4/15
entitled [1] 13/20               13/14                          JOSEPH [7] 1/12 2/2 3/6 3/8
envelope [3] 7/4 9/17 11/11     Government's Exhibit [2] 6/20    3/12 13/16 13/17
environmental [1] 4/4            9/10                           Joseph Balter [1] 2/2
Esquire [13] 1/14 1/15 1/17     gram [2] 12/10 12/19            JOSEPH DEMBOWSKI [6] 1/12 3/6
 1/20 1/21 2/2 2/4 2/5 2/7 2/10 grams [4] 9/23 9/24 10/17 11/15 3/8 3/12 13/16 13/17
 2/12 2/15 2/17                 gross [5] 8/24 9/3 11/7 11/14   JUDGE [1] 1/10
et [1] 1/5                       12/2                           JURY [1] 1/10
ever [3] 5/21 6/4 10/13         gross weight [5] 8/24 9/3 11/7 just [4] 8/2 10/3 11/5 12/11
every [1] 8/11                   11/14 12/2                     Justice [1] 1/18
everything [1] 9/4              Guillaume [1] 2/12
evidence [4] 7/4 9/17 11/11
                                                                K
 13/14
                                H                               keep [1] 4/25
exact [2] 12/7 12/16            had [2] 5/11 9/3                know [5] 4/22 5/7 5/8 5/9 12/6
EXAMINATION [3] 3/15 6/23 11/3 half [2] 12/21 12/23             Krystal [1] 2/20
examined [2] 12/14 12/16        hand [1] 3/7                    Krystal Panas [1] 2/20
except [1] 8/18                 handwriting [1] 7/8
excerpt [2] 1/12 13/12          handwritten [1] 11/21
                                                                L
Excerpted [1] 3/3               Hanley [1] 1/17                 laboratory [2] 9/20 13/2
excuse [1] 8/14                 Harrison [1] 2/3                law [1] 4/9
excused [2] 13/10 13/11         Harry [1] 2/7                   law enforcement [1] 4/9
exhibit [8] 4/11 6/20 8/21 9/10 Harry Trainor [1] 2/7           Lawlor [1] 1/21
 9/19 9/21 10/8 10/25           has [3] 6/8 7/7 9/15            leave [1] 10/25
exhibits [2] 4/8 5/19           have [25]                       like [6] 4/7 4/21 9/9 12/10
experience [4] 5/10 6/15 10/10 heard [1] 6/21                    12/18 13/1
                                                                                               16
                                off [1] 8/5                     received [1] 7/10
L                               off-white [1] 8/5               recognize [4] 7/1 7/2 9/14 9/15
            Case 1:16-cr-00597-CCB
LIMS [2] 9/16 9/20
                                      Document 516 Filed 12/13/18
                                offered [1] 6/4
                                                                      Page 16 of 17
                                                                record [2] 3/11 13/20
LIMS number [2] 9/16 9/20       Official [2] 1/24 13/24         redirect [1] 13/6
Linton [1] 2/11                 Okay [16]                       Registered [1] 13/23
Linton Broughton [1] 2/11       on-the-job [1] 4/16             remember [3] 9/7 10/14 12/24
little [1] 4/6                  one [6] 7/23 8/3 8/6 8/19 10/20 report [8] 9/7 9/8 9/18 9/22
Lombard [1] 1/24                 12/24                           10/3 11/22 11/24 13/2
long [1] 3/22                   only [1] 8/9                    Reported [1] 1/22
look [2] 6/25 9/13              opened [2] 7/4 8/4              Reporter [4] 1/24 13/23 13/23
lot [1] 12/14                   opinion [1] 6/16                 13/24
Louisiana [1] 6/2               Organized [1] 1/18              reports [1] 4/10
                                other [3] 10/11 10/12 12/24     required [1] 8/13
M                               our [2] 4/11 9/20               resealed [1] 7/5
make [1] 8/23                   out [1] 12/7                    response [2] 6/12 13/5
many [2] 5/15 5/23              outer [1] 7/7                   result [1] 7/25
Mark [1] 2/20                   over [4] 5/19 5/19 5/20 9/1     results [1] 5/8
marked [1] 6/20                 overall [1] 9/5                 retrieve [1] 10/2
Marquis [1] 7/14                                                Richard [1] 2/17
Marquis color test [1] 7/14     P                               Richard Bardos [1] 2/17
MARYLAND [4] 1/1 1/9 1/25 6/1   p.m [2] 3/2 13/13               right [11] 3/7 5/21 6/13 6/14
mass [2] 7/14 7/24              packaging [3] 7/7 7/7 12/3       10/5 10/23 11/7 11/9 12/8 12/15
mass spectroscopy [1] 7/24      page [1] 9/16                    13/3
match [1] 9/16                  Panas [1] 2/20                  Romano [1] 1/15
matches [1] 9/18                Paralegal [1] 2/20
material [1] 12/10              part [1] 12/12                  S
math [1] 11/5                   particularly [1] 6/17           said [4] 10/8 10/16 11/17 13/1
matter [1] 13/20                pass [1] 5/8                    sample [1] 5/7
may [2] 3/10 11/21              per [1] 4/21                    sampled [1] 8/8
me [5] 6/25 7/20 8/14 9/13 12/8 perform [2] 5/3 5/4             samples [1] 5/5
mean [1] 5/6                    period [1] 4/18                 sampling [2] 8/10 8/12
mentioned [1] 7/22              Plaintiff [2] 1/3 1/13          say [2] 12/9 12/18
methods [1] 4/19                plan [2] 8/10 8/12              Science [1] 4/13
Michael [1] 1/21                plastic [1] 12/11               seal [1] 7/9
Michael Lawlor [1] 1/21         please [5] 3/7 3/9 3/9 3/11     sealed [3] 7/4 9/17 11/11
microphone [1] 3/10              11/1                           seated [1] 3/9
mixed [3] 10/11 10/12 10/13     point [4] 7/10 7/17 7/22 11/15 Section [1] 1/18
moment [1] 10/20                Police [1] 2/20                 seen [4] 10/11 10/12 10/13
MONTANA [2] 1/5 1/19            powder [2] 10/18 12/19           10/15
MONTANA BARRONETTE [2] 1/5 1/19 powdery [3] 8/5 8/5 8/5         several [1] 7/22
Mr. [2] 10/24 10/25             Present [1] 2/19                should [1] 9/8
Mr. Bardos [1] 10/24            presumptive [1] 7/18            show [2] 6/19 9/9
Mr. Gardner [1] 10/25           prior [2] 4/3 4/5               shown [2] 4/19 9/8
much [4] 11/17 11/20 12/6 13/8 probably [1] 9/8                 signature [1] 7/8
my [6] 3/12 7/7 9/7 9/15 11/21 procedures [1] 4/19              Since [1] 4/23
 13/1                           proceedings [1] 13/20           sir [7] 3/17 3/18 6/25 9/13
                                Proctor [1] 2/5                  11/2 11/6 13/8
N                               professional [1] 5/10           Sivells [1] 2/1
name [2] 3/11 9/15              proficiency [2] 5/3 5/4         so [8] 4/22 4/22 8/12 10/8
name's [1] 3/12                 proficient [1] 5/9               10/16 11/7 11/15 11/25
Neptune [1] 2/20                pull [1] 3/10                   software [1] 5/1
net [2] 10/16 11/25             Pulley [1] 2/9                  some [2] 7/10 7/22
net weight [2] 10/16 11/25      purity [2] 4/10 5/7             sometimes [1] 8/10
Nieto [1] 2/15                  purple [2] 7/19 7/20            sorry [2] 5/18 12/22
nine [2] 8/25 9/1               put [1] 12/20                   sort [1] 7/13
NO [11] 1/4 4/4 5/18 6/6 6/12   putting [1] 10/3                speak [1] 3/9
 6/13 8/8 10/18 11/24 13/5 13/7                                 spectroscopy [2] 7/15 7/24
non [1] 4/20                    Q                               spell [1] 3/10
non-controlled [1] 4/20         qualified [1] 6/14              spend [1] 4/21
NORTHERN [1] 1/2                quality [1] 4/10                started [1] 4/16
not [3] 6/4 11/23 11/24         quantitative [1] 7/15           state [3] 3/10 5/25 6/1
notes [1] 11/21                 quarterly [1] 5/4               state court [1] 5/25
now [3] 8/2 9/22 12/8           questions [3] 6/11 10/22 11/5   STATES [3] 1/1 1/3 1/15
number [11] 8/12 9/16 9/16 9/18                                 stenographic [1] 13/19
 9/18 9/20 9/21 9/21 10/14 12/8 R                               sticker [1] 7/8
 12/17                          R17 [2] 9/10 10/4               Street [1] 1/24
                                raise [1] 3/7                   submit [1] 4/10
O                               range [1] 12/25                 submitted [1] 11/22
objections [2] 6/8 6/11         RCR [1] 13/15                   substance [8] 5/12 5/13 8/1 8/3
occasion [1] 5/11               RDR [4] 1/23 13/15 13/18 13/22   8/5 8/18 8/20 10/17
occupation [1] 3/19             Realtime [1] 13/23              substances [5] 4/20 5/11 6/10
October [1] 1/8                 receive [3] 4/15 4/23 8/12       6/18 9/6
                                                                              17
                                  us [2] 4/8 6/15
S                                 usually [1] 12/19
           Case 1:16-cr-00597-CCB Document 516 Filed 12/13/18 Page 17 of 17
subtract [1] 12/2
subtracted [1] 9/3                V
Superior [1] 6/3                  various [2] 4/8 4/19
Superior Court [1] 6/3            vary [1] 12/20
Sure [1] 9/11                     very [1] 13/8
suspected [1] 6/17                VII [1] 1/11
SWORN [1] 3/8                     Virginia [3] 4/14 6/1 6/2
                                  voir [3] 3/15 6/8 13/16
T                                 voir dire [1] 6/8
tablets [3] 7/19 8/13 8/13        VOLUME [1] 1/11
take [2] 6/25 9/13
Taurus [1] 2/16                   W
Taurus Tillman [1] 2/16           was [13] 4/4 5/25 7/25 8/13 9/5
tell [3] 6/25 7/6 9/13             9/7 9/22 9/24 11/7 11/10 11/22
ten [1] 4/5                        12/11 12/20
Terrell [1] 2/1                   Washington [2] 6/2 6/3
Terrell Sivells [1] 2/1           way [1] 12/24
test [10] 5/8 5/17 5/18 7/14      we [13] 4/8 4/10 4/18 4/21 4/25
 7/15 7/16 7/17 7/18 7/23 8/6      5/4 5/7 5/8 6/21 8/10 8/11 8/12
tested [1] 8/15                    8/12
testified [1] 5/21                we're [1] 4/19
testimony [2] 1/12 6/16           Wednesday [1] 1/8
testing [3] 5/3 7/11 7/25         week [3] 4/18 4/21 4/21
tests [3] 7/13 7/23 7/23          weigh [4] 8/20 9/3 11/18 11/20
TFO [1] 2/20                      weighed [5] 8/24 8/25 11/15
TFO/Detective Mark Neptune [1]     12/7 12/11
 2/20                             weighs [1] 12/6
Thank [5] 3/14 10/23 13/3 13/8    weight [14]
 13/9                             weights [1] 13/1
that [37]                         Well [1] 9/8
that's [6] 4/1 8/10 10/22 11/10   West [2] 4/14 6/2
 11/16 12/5                       West Virginia [2] 4/14 6/2
their [1] 4/9                     what [11] 3/19 4/6 5/6 7/3 7/13
them [2] 8/19 12/16                7/25 8/20 8/23 9/2 9/5 12/24
then [2] 8/25 10/16               what's [2] 6/20 7/17
there [2] 8/2 12/20               whatever [2] 11/10 12/20
there's [2] 12/10 12/19           When [2] 4/15 8/4
they [6] 7/20 8/15 8/17 12/20     where [2] 4/19 5/7
 12/22 12/23                      whether [1] 5/12
thing [2] 11/14 11/15             which [3] 7/20 9/1 9/20
this [9] 3/24 6/7 6/20 7/18       white [3] 8/5 8/5 12/19
 7/21 8/1 8/13 10/3 11/11         white powder [1] 12/19
those [6] 5/8 5/12 7/23 8/6       white powdery [1] 8/5
 8/15 9/1                         whole [1] 11/14
through [1] 4/18                  Why [1] 8/9
Tillman [1] 2/16                  Wicks [1] 2/4
time [3] 3/25 4/23 6/7            will [2] 3/24 6/14
times [7] 5/15 5/16 5/17 5/23     Wilson [1] 2/14
 5/24 9/2 10/14                   witness [8] 3/4 3/8 6/9 6/14
Timothy [1] 2/6                    6/20 9/9 13/11 13/15
Timothy Floyd [1] 2/6             worked [1] 4/2
together [1] 8/24                 working [1] 4/17
topics [1] 5/2                    would [5] 6/8 9/3 11/18 12/2
training [7] 4/16 4/16 4/18        12/3
 4/23 4/25 5/1 6/15               written [1] 13/1
Trainor [1] 2/7
transcript [1] 13/19
                                  Y
Trial [1] 1/18                    yeah [2] 5/19 10/15
turned [1] 7/20                   years [2] 3/24 4/5
turns [1] 7/18                    yes [28]
type [1] 4/15                     you [56]
                                  You're [1] 13/10
U                                 you've [2] 5/17 12/14
U.S [1] 1/18                      your [21]
UNITED [3] 1/1 1/3 1/15           Your Honor [8] 3/5 6/7 6/19 9/9
units [1] 8/7                      10/21 10/22 13/7 13/9
University [1] 4/14
unknown [1] 5/7
                                  Z
unless [1] 6/7                    Zweizig [3]   1/23 13/18 13/22
up [2] 4/25 11/1
